Title: From John Adams to William Vernon Jr., 2 December 1778
From: Adams, John
To: Vernon, William Jr.


     
      Dr Sir
      Passy Decr 2 1778
     
     This Evening, I received the inclosed in a Letter from your Father. He writes that he has never herd from you nor me—I have wrote him several Times. Soon after Mr. Revellat was here, I had accounts from America that Congress were about to take into Consideration the State of foreign Affairs, and I did not know but they might make Such Alterations in the System of Their Affairs here as might render any assistance to me in the Character of a Clerk unnecessary. I have waited to this Moment without Intelligence, excepting, by the Packet received this day, that Congress on the 12 of October had Still foreign Affairs under Consideration. We shall soon learn their Determination, and that will determine me, mean Time, I am with Esteem
    